—Application by the appellant for reargument of a motion for a writ of error coram nobis to vacate a decision and order of this Court dated June 17, 1991 (People v Lindstadt, 174 AD2d 696), affirming a judgment of the Supreme Court, Suffolk County, rendered May 4, 1989, on the ground of ineffective assistance of appellate counsel, which was determined by decision and order of this Court dated October 24, 1994.
Ordered that the application is denied. Mangano, P. J., Thompson, Bracken and Rosenblatt, JJ., concur.